 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   JERRY BELL,                                 Case No. 2:18-cv-09773-AB (AFM)
11                       Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
12
            v.                                   AND RECOMMENDATIONS OF
13                                               UNITED STATES MAGISTRATE
     EDMUND GERALD BROWN, et al.,                JUDGE
14
                         Defendants.
15

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
18   Recommendation of United States Magistrate Judge. The time for filing Objections
19   to the Report and Recommendation has passed and no Objections have been received.
20         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
21   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
22   dismissing this action without prejudice.
23

24   DATED: May 22, 2019
25

26                                          ____________________________________
                                                     ANDRÉ BIROTTE JR.
27                                             UNITED STATES DISTRICT JUDGE
28
